Citation Nr: 1411906	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-13 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus. 

3. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to coronary artery disease or diabetes mellitus. 

4. Entitlement to an increased rating for residuals of adenocarcinoma of the colon, currently rated as 20 percent disabling prior to February 22, 2010, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing which was chaired by the undersigned Veterans Law Judge at the RO in November 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In February 2010, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The issues of entitlement to service connection for peripheral vascular disease and an increased rating for residuals of adenocarcinoma of the colon are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Type II diabetes mellitus and coronary artery disease manifest during service. 





CONCLUSIONS OF LAW

1. Type II diabetes mellitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Coronary artery disease was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time. 

      A. Diabetes Mellitus

The Veteran's service treatment records document that he had elevated blood sugar levels while on active duty. See, e.g., a September 1999 blood test report.  The Veteran has also been diagnosed with type II diabetes mellitus during the appeal period.  See, e.g., an October 2011 statement from A.Y., M.D.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the in-service injury and the diagnosed diabetes mellitus.

In support of his claim, the Veteran submitted a December 2009 statement from Dr. A.Y., which finds that because the Veteran had elevated blood glucose fasting levels prior to his retirement, his type II diabetes mellitus was incurred while on active duty. 

In contrast, following a June 2010 examination, a VA examiner noted that the Veteran's service treatment records document "episodic" elevated blood sugar levels, but stated that these readings were sporadic, inconsistent, and recorded during his treatment for cancer.  The examiner therefore concluded that "the Veteran's [in-service] elevated blood sugars, when taken in context of his diagnosis of cancer with hospitalizations, surgery and chemotherapy, appear to be outliers and not consistent with a diagnosis of diabetes mellitus at that time." 

While the VA examiner characterized the Veteran's in-service elevated blood sugar levels as episodic and inconsistent, in a subsequent October 2011 statement, Dr. A.Y. reported that the Veteran had elevated blood glucose levels on "multiple occasions" while on active duty.  It was further noted that these in-service readings fit the diagnostic criteria for diabetes.  Further, in response to the VA examiner's opinion, Dr. A.Y. stated that he reviewed the Veteran's in-service chemotherapeutic regimen and there were no medications, "fluids or illnesses that would have caused him to have elevated glucose" while on active duty. 

While the Board acknowledges that the June 2010 VA examiner found that the Veteran's in-service elevated blood sugar levels were the result of his "hospitalizations, surgery and chemotherapy" the examiner did not indicate how such treatment would result in the elevated test results.  See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.')  In contrast, Dr. A.Y., indicated that he reviewed the Veteran's treatment records and none of the medications, illnesses or fluids would have resulted in an elevated glucose reading. 

Based on the above, the Board finds that the evidence in this case collectively weighs in favor of the Veteran's claim for service connection for Type II diabetes mellitus.

	B. Coronary artery disease

The Veteran's service treatment records document that he was treated for chest pains on multiple occasions.  See, e.g., a December 1996 treatment record.  Following a review of the Veteran's service treatment records, in a December 2009 statement, Dr. A.Y., reported that the Veteran's coronary artery disease had its onset in 1996, while the Veteran was on active duty.

Post-service medical records indicate that the Veteran has been diagnosed with coronary artery disease following his separation from service.  See, e.g., an April 2006 cardiac evaluation. 

Following the June 2010 examination, a VA examiner opined that the Veteran's coronary artery disease was "less likely as not caused by, related to[,] or worsened beyond [its] natural progression by" his diabetes mellitus.  Instead, the examiner noted that the Veteran has a strong family history of coronary artery disease, as well as a history of tobacco use, dyslipidemia and hypertension.  The examiner did not, however, comment on whether the Veteran's coronary artery disease had its onset during the Veteran's active duty service. 

As noted above, Dr. A.Y. indicated that the Veteran's coronary artery disease developed while he was on active duty service.  The claims file does not contain any evidence to the contrary.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In summary, the Veteran was treated for chest pains while on active duty and a physician has indicated that he developed coronary artery disease while on active duty.  The Board also finds this evidence sufficient for the purpose of establishing a nexus linking the onset of the current coronary artery disease to his period of active service. 





ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for coronary artery disease is granted.


REMAND

Pursuant to the Board's February 2010 remand, the Veteran was afforded a VA examination in June 2010 to determine the nature and etiology of his claimed peripheral vascular disease.  

While the VA examiner noted that the Veteran had been diagnosed with peripheral vascular disease and was currently taking medication to control this disability, the examiner noted that a physical examination revealed normal ankle brachial indicies and there were no objective findings to support a diagnosis.  

The June 2010 VA examiner did not, however, comment on whether the lack of objective findings could be explained by the medication the Veteran had been prescribed for the diagnosed peripheral vascular disease.  In this capacity the Board notes that the claims file contains multiple diagnoses of peripheral vascular disease which are dated before and after the VA examination.  Accordingly, the June 2010 VA examination is inadequate and a new examination is required. 

Finally, the record reflects that the RO issued a rating decision in April 2010 which denied the Veteran's claim for a disability rating in excess of 20 percent for the service-connected residuals of adenocarcinoma of the colon.  The Veteran indicated his disagreement with this decision in a June 2010 statement. 

While the disability rating assigned to the Veteran's adenocarcinoma residuals was increased to 40 percent in a March 2013 rating decision, the Veteran has not expressed his satisfaction with the assigned rating. 

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC). 

As an SOC, addressing the Veteran's claim of entitlement to an increased rating for residuals of adenocarcinoma of the colon has not yet been issued.  A remand is therefore necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. Then, the AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's peripheral vascular disease.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the peripheral vascular disease was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected type II diabetes mellitus or coronary artery disease. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AMC should take all indicated action to furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an increased rating for residuals of adenocarcinoma of the colon, currently rated as 20 percent disabling prior to February 22, 2010 and 40 percent disabling thereafter. This should include providing the Veteran with appropriate notice of his appellate rights.  

This issue should be returned to the Board only if an appeal is timely perfected.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


